Exhibit 10.3.B
Non-Employee Director Retainer Grant


RESTRICTED STOCK UNIT AWARD AGREEMENT
FMC CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between FMC Corporation (the “Company”) and [__________] (the “Participant”).
WHEREAS, the Company maintains the FMC Corporation Compensation Policy for
Non-Employee Directors (the “Policy”), which contemplates the grant of awards to
non-employee directors of the Company under the FMC Corporation Incentive
Compensation and Stock Plan (the “Plan”); and
WHEREAS, Section 12 of the Plan authorizes the grant of restricted stock units;
and
WHEREAS, to compensate the Participant for his or her past and anticipated
future contributions to the Company and to further align the Participant’s
personal financial interests with those of the Company’s stockholders, the
Policy provides for the grant of restricted stock units to the Participant on
the terms described below, effective [__________] (the “Grant Date”).
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
1.Grant of Restricted Stock Units.
(a)Pursuant to the Policy and the Plan, the Company hereby awards to the
Participant [__________] restricted stock units on the terms and conditions set
forth herein (the “Units”). The terms of the Plan are incorporated herein by
this reference and made a part of this Agreement. Capitalized terms not
otherwise defined herein will have the same meanings as in the Plan.
(b)Each Unit, once vested, represents an unfunded, unsecured right of the
Participant to receive one share of Common Stock (each a “Share”) at a specified
time. The Units will become vested, and Shares will be issued in respect of
vested Units, as set forth in this Agreement.
2.Vesting.
(a)Subject to the Participant’s continued Service to the Company, the Units will
vest ratably on a daily basis over a one (1) year period commencing on the Grant
Date.
(b)Notwithstanding the foregoing, any unvested Units shall become vested:


#57575578 v3

--------------------------------------------------------------------------------



(i)immediately prior to, but contingent upon the occurrence of, a Change in
Control (which, solely for purposes of this Agreement, will have the meaning
defined in the Policy);
(ii)upon the Participant’s “separation from service” from the Company (as such
term is defined in Section 409(a)(2)(A)(i) of the Code and the regulations
thereunder (“Separation from Service”)), solely as a result of the Participant’s
death or Disability; or
(iii)upon the Company’s termination of this arrangement in a manner consistent
with the requirements of Treas. Reg. § 1.409A-3(j)(4)(ix).
(c)Any Unit that has not become vested on or prior to the Participant’s
Separation from Service will be forfeited immediately and automatically upon
such Separation from Service, and the Participant will have no further rights
with respect thereto.
3.Settlement.
(a)Subject to Section 3(b), Shares will be issued in respect of all vested Units
upon the earlier of (i) the Participant’s Separation from Service, (ii) a Change
in Control, (iii) the Company’s termination of this arrangement in a manner
consistent with the requirements of Treas. Reg. § 1.409A-3(j)(4)(ix), or (iv)
the specified date elected by the Participant (if any) by submitting an election
form to the Company in the form provided by the Company no later than the
earlier of the last date allowable without incurring an additional tax under
Section 409A of the Code or the date prescribed by the Company. Solely for
purposes of this Section 3(a), no event or transaction will constitute a Change
in Control unless that event or transaction also constitutes a “change in
ownership” of the Company, a “change in effective control” of the Company or a
“change in the ownership of a substantial portion of the assets” of the Company,
as those terms are used in Section 409A(a)(2)(v) of the Code and defined in
regulations issued thereunder.
(b)Notwithstanding anything herein to the contrary:
(i)to the extent the requirements of Treas. Reg. § 1.409A-2(b)(7)(ii) are met,
the issuance of Shares hereunder will be delayed to the extent the Company
reasonably anticipates that the issuance will violate Federal securities laws or
other applicable laws;
(ii)to the extent compliance with the requirements of Treas. Reg.
§ 1.409A-3(i)(2) is necessary to avoid the application of an additional tax
under Section 409A of the Code, Shares that are otherwise issuable upon the
Participant’s Separation from Service will be deferred (without interest) and
issued to the Participant immediately following that six month period; and
-2-
#57575578 v3

--------------------------------------------------------------------------------



(iii)payments will be made in Shares unless otherwise determined by the
Compensation and Organization Committee of the Board in accordance with the
terms of the Plan.
4.Non-Transferability. Neither the Units nor any right with respect thereto may
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance will be void and unenforceable.
5.Dividend Equivalent Rights. If the Company declares and pays a cash dividend
or distribution with respect to its Common Stock while Units are outstanding
hereunder, then effective as of the dividend or distribution payment date, the
Units outstanding hereunder (including any additional Units previously credited
pursuant to this Section 5) will be increased by a number of additional Units
equal to the quotient of (i) the total dividend or distribution that would then
be payable with respect to a number of Shares equal to the number of Units held
by the Participant on the dividend or distribution record date divided by (ii)
the Fair Market Value of a Share on the dividend or distribution date (the
“Dividend Equivalent Rights”). The Dividend Equivalent Rights will be subject to
the same vesting conditions as the Units to which they relate. All Dividend
Equivalent Rights will be credited in whole Units, with any fractional Unit
being rounded up to the nearest whole number.
6.Stockholder Rights. Except as otherwise provided in Section 5 herein, the
Participant will not have any stockholder rights or privileges, including voting
or dividend rights, with respect to the Shares subject to Units until such
Shares are actually issued and registered in the Participant’s name in the
Company’s books and records.
7.No Limitation on Rights of the Company. The granting of Units will not in any
way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.
8.Reservation of Rights. Nothing in this Agreement or the Plan will be construed
to (a) create any obligation on the part of the Board to nominate the
Participant for reelection by the Company’s stockholders, or (b) limit in any
way the right of the Board to remove the Participant as a director of the
Company.
9.Company Policies. In consideration for the grant of this Award, the
Participant agrees to be subject to any policies of the Company and its
affiliates regarding clawbacks, securities trading and hedging or pledging of
securities that may be in effect from time to time, to the extent such policies
are or become applicable to the Participant.
10.Tax Treatment and Withholding.
(a)The Participant has had the opportunity to review with his or her own tax
advisors the federal, state, local and non-U.S. tax consequences of the
transactions
-3-
#57575578 v3

--------------------------------------------------------------------------------



contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.
(b)It is a condition to the Company’s obligation to issue Shares hereunder that
the Participant pay to the Company such amount as may be required to satisfy any
tax withholding obligations arising in connection with this Award (or otherwise
make arrangements acceptable to the Company for the satisfaction of such tax
withholding obligations). If the required withholding amount required is not
timely paid or satisfied, the Participant’s right to receive such Shares will be
permanently forfeited. The Company, in its discretion, may withhold Shares
otherwise issuable hereunder in satisfaction of the amount required to be
withheld in connection with this Award (based on the Fair Market Value of such
Shares on the date of such withholding).
(c)This Award is intended to comply with the provisions of Section 409A of the
Code. If any provision of the Agreement would otherwise frustrate or conflict
with this intent, the provision, term or condition shall be interpreted so as to
avoid this conflict. Notwithstanding the foregoing, the tax treatment of the
Award is not warranted or guaranteed, and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of non-compliance
with Section 409A of the Code.
11.Notices.
(a)Any notice required to be given or delivered to the Company under the terms
of this Agreement will be addressed to it in care of its Secretary, FMC
Corporation, 2929 Walnut Street, Philadelphia, PA 19104, and any notice to the
Participant will be addressed to his or her address indicated on the last page
of this Agreement, or to such other address as may hereafter be designated in
writing in accordance with this paragraph. Except as otherwise provided below in
Section 11(b), any notice will be deemed to be duly given when enclosed in a
properly sealed envelope addressed as stated above and deposited, postage paid,
in a post office or branch post office regularly maintained by the United States
government.
(b)The Participant hereby authorizes the Company to deliver electronically any
prospectuses or other documentation related to this Award, the Plan and any
other compensation or benefit plan or arrangement in effect from time to time
(including, without limitation, reports, proxy statements or other documents
that are required to be delivered to participants in such plans or arrangements
pursuant to federal or state laws, rules or regulations). For this purpose,
electronic delivery will include, without limitation, delivery by means of
e-mail or e-mail notification that such documentation is available on the
Company’s Intranet site. Upon written request, the Company will provide to the
Participant a paper copy of any document also delivered to the Participant
electronically. The authorization described in this paragraph may be revoked by
the Participant at any time by written notice to the Company.
-4-
#57575578 v3

--------------------------------------------------------------------------------



12.Beneficiaries. In the event of the death of the Participant, the issuance of
Shares under Section 3 shall be made in accordance with the Participant’s
written beneficiary designation on file with the Company (provided such a
designation has been duly filed with the Company, in the form prescribed by the
Company and in accordance with the notice provisions of Section 11(a)). In the
absence of any such beneficiary designation, following the death of the
Participant, the delivery of Shares under Section 3 will be made to the person
or persons to whom the Participant’s rights pass by will or by the applicable
laws of intestacy.
13.Administration. By entering into this Agreement, the Participant agrees and
acknowledges that (a) the Company has provided or made available to the
Participant a copy of the Plan, (b) he or she has read the Plan, (c) all Units
are subject to the Plan, (d) in the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern, and (e) pursuant to the Plan, the
Board is authorized to interpret the Plan and to adopt rules and regulations not
inconsistent with the Plan as it deems appropriate. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board with respect to questions arising under the Plan,
the Policy or this Agreement.
14.Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any prior agreement, written or otherwise, relating to the
subject matter hereof. This Agreement may only be amended by a writing signed by
each of the parties hereto.
15.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without regard
to the principles of conflicts-of-laws.
16.Privacy. By signing this Agreement, the Participant hereby acknowledges and
agrees to the Company’s transfer of certain personal data of such Participant to
the Company’s agents for purposes of implementing, performing or administering
the Plan, this Award or any related benefit. Participant expressly gives his or
her consent to the Company to process such personal data.
17.Section Headings. The headings of sections and paragraphs of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
18.Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.
[Signature Page Follows.]


-5-
#57575578 v3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Agreement on the respective date below
indicated.
FMC CORPORATION




By:      


Title:      


Date:      




PARTICIPANT




Signature:     


Address:     
           


Date:      

